Although I concur generally in the opinion and judgment, some additional observations are pertinent. The appellant-employee, Cornelius McGrady, his supervisor, the personnel technician who made the job audit, and the Department of Administrative Services, all agree that McGrady is, and has been, performing the duties of an Examiner 4, rather than an Examiner 3, and should be so classified. The State Personnel Board of Review hearing officer recommended rejection of the determination of the administrators and technicians most familiar with McGrady's job duties, and the job specification, solely upon the basis that McGrady does not perform supervisory duties which task is one, but not the only, job duty specified in Rank 2 of the job specification for Examiner 4.
There is apparently no dispute but that McGrady performs the duties of Rank 1 of the job specification to which an Examiner 4 must devote at least fifty percent and may devote as much as seventy percent of his time. The undisputed evidence is that McGrady does devote some of his work time to Rank 2 duties, but probably not the minimum sixteen percent specified. For example, it is indicated that McGrady spends at least two percent of his time training and advising new or less knowledgeable personnel which is a job duty within Rank 2 of the Examiner 4 job specification.
On the other hand, not only does McGrady not perform pre-audits which task is an essential duty of an Examiner 3, but he also does not make changes to the material submitted in connection with pre-audits. In addition, an Examiner 3 works "[u]nder general supervision of Examiner Supervisor" while an Examiner 4 works only "[u]nder general direction of Examiner Supervisor." The evidence indicates that McGrady worked under general direction rather than under general supervision.
Thus, there was no evidence, much less reliable, probative evidence, supporting the recommendation of the hearing officer whose recommendation was adopted by the State Personnel Board of Review. The difficulty with the hearing officer's determination was that it was assumed that there is no distinction between an audit and a pre-audit since the hearing officer stated that the duties of the first ranks of the two specifications "are substantially identical," not recognizing the substantial difference between classifications both as to degree of responsibility and expertise and as to the nature of the work performed. What is really revealed by the job audits and the evidence is that McGrady does not perform the duties of Rank 1 of the job specification for Examiner 3, but instead performs the job duties set forth in Rank 1 of the job specification for Examiner 4. Accordingly, I concur in the judgment. *Page 147